Detailed Action
Summary
1. This office action is in response to the application filed on October 13, 2020. 
2. Claims 1-20 are pending and has been examined. 
Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
4. The drawings submitted on 10/13/2020 are acceptable. 
Claim Objection 
5. Claims 8,10,15 and 19 are objected to because of the following informalities: 
Claims 8 and 19 recite “the controller” in line 2 respectively. There is no antecedent basis for this claim limitation.
Claims 10 and 15 recites “a bridge including a high-side switch and a low-side switch coupled in series with the high-side switch” in lines 2-3 should be “a bridge including a high-side switch and a low-side switch, wherein the low-sides switch is coupled in series with the high-side switch. Otherwise it does not make sense the way as it written. Appropriate action is required.
In re to claims 11-14, claims 10-14 depend from claim 10, thus are also objected for the same reasons provided above. 
In re to claims 16-20, claims 16-20 depend from claim 15, thus are also objected for the same reasons provided above. 

Claim Rejections - 35 USC § 102
6. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,6, 10-11 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Yang “CN204131395” 
In re to claim 1, Yang discloses an apparatus comprising (Figs. 1-5 shows  control circuit for a switching converter): a bridge including a high-side switch and a low-side switch (switch M1 and M2), wherein the high- side switch (M1) is coupled in series with the low-side switch (M2); 
a comparator (controller 200 comprises a comparator CMP1) to compare a voltage level on an output supply rail (vout voltage is to provide feedback voltage FB), coupled to the bridge (Vout is coupled to the load), with a reference (Vref); and 
a modulator (control circuit 200) to generate a signal to control the high-side switch (first switch signal DL1)  and the low- side switch (second switch signal DL2)  such that the high-side switch remains turned on beyond a turn-on time if the voltage level on the output supply rail remains below the reference (In one embodiment, as shown in FIG. 5, a threshold value setting circuit 504 input terminal coupled to the first switch signal DL1, by monitoring a first switch signal DLl monitoring the high side switch conduction period, when the conduction time of the high-side switch exceeds a first conduction time TONl, the threshold setting circuit 504 decreases the first threshold value IAAM. first threshold value IAAM can be gradually and continuously decreases, it is can be variable or fixed step length step is reduced, such as reduced by 50 mA every 10 microseconds. starts to decrease the first threshold value IAAM, or a self-shutoff signal SETOFF starts to decrease the first threshold value IAAM is one time space after the second state of turning in the other one embodiment, threshold value setting circuit 504 input end further can be coupled with a turn-off signal SETOFF, self-shutoff signal SETOFF turned into the second state. those skilled in the art can reasonably set according to demand, first on time T0N1, can be set to zero or set to hundreds of nanoseconds to several microseconds. Preferably, the first on-time TONl is greater than the set time TS. IAAM variable for the first threshold value condition, and the second threshold value IZE should be less than the peak value of the initial value or the first threshold value IAAM, see parag.0055. Furthermore, see  parag. 0040, lines 4-9 and 0056. In addition, FIG. 2, the first comparison signal CTIl by shielding the off signal SETOFF such that the high-side switch is kept turned on. In other embodiments, also can by shielding the first switch signal DLl such that the high-side switch is kept turned ON., see parag.0039. Examiner noted that high-side switch exceeds a first conduction time TON 1 is equivalent  to beyond the a turn on time). 
In re to claim 6, Yang discloses (Figs.1-5)  comprises a non-overlap circuitry coupled to the output of the modulator (control circuit 200 includes a signal generating circuit 201, turning off the signal generating circuit 202. Furthermore, Figs. 3-4 shows SETON and SET off are non-overlap circuitry) .
In re to claim 10, Yang discloses an apparatus  (Figs. 1-5 shows  control circuit for a switching converter) comprising: a bridge including a high-side switch and a low-side switch (switch M1 and M2) coupled in series with the high-side switch (switch M2 is coupled in series with switch M1) ; an inductor coupled to the bridge (inductor L); 
a capacitor (capacitor C) coupled to the inductor (L) and an output supply rail (Vout); and a controller (control circuit 200)  to generate a signal to control the high-side switch (first switch signal DL1) and the low-side switch (second switch signal DL2) such that the high-side switch remains turned on beyond a turn-on time if a voltage level on the output supply rail remains below a reference (In one embodiment, as shown in FIG. 5, a threshold value setting circuit 504 input terminal coupled to the first switch signal DL1, by monitoring a first switch signal DLl monitoring the high side switch conduction period, when the conduction time of the high-side switch exceeds a first conduction time TONl, the threshold setting circuit 504 decreases the first threshold value IAAM. first threshold value IAAM can be gradually and continuously decreases, it is can be variable or fixed step length step is reduced, such as reduced by 50 mA every 10 microseconds. starts to decrease the first threshold value IAAM, or a self-shutoff signal SETOFF starts to decrease the first threshold value IAAM is one time space after the second state of turning in the other one embodiment, threshold value setting circuit 504 input end further can be coupled with a turn-off signal SETOFF, self-shutoff signal SETOFF turned into the second state. those skilled in the art can reasonably set according to demand, first on time T0N1, can be set to zero or set to hundreds of nanoseconds to several microseconds. Preferably, the first on-time TONl is greater than the set time TS. IAAM variable for the first threshold value condition, and the second threshold value IZE should be less than the peak value of the initial value or the first threshold value IAAM, see parag.0055. Furthermore, see  parag. 0040, lines 4-9 and 0056. In addition, FIG. 2, the first comparison signal CTIl by shielding the off signal SETOFF such that the high-side switch is kept turned on. In other embodiments, also can by shielding the first switch signal DLl such that the high-side switch is kept turned ON., see parag.0039. Examiner noted that high-side switch exceeds a first conduction time TON 1 is equivalent  to beyond the a turn on time). 
In re to claim 11, Yang discloses (Figs. 1-5)  comprises a comparator (comparator CMP1) to compare the volt age level on the output supply rail with the reference( comparator CMP1 compare Vout and Vref  )

Claim Rejections - 35 USC § 103
7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang “CN204131395” in view of Almukhtar “20170133927”
In re to claim 2, Yang (Figs.1-5) discloses the claim invention but fails to having a circuitry to generate the turn-on time.
However, Almukhtar discloses a voltage regulator in a feed-forward control system (Figs. 4-12) having circuitry to generate the turn-on time (Fig. 5 shows pulse generator 32 is configured to generate Ton time signals).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify control circuit for a switching converter of yang to include pulse generator 32 as taught by Alumkhtar  in order to obtain a  characteristics of the pulses of pulse generator 32 (e.g., frequency, period, etc.) affect the timing of the operation of switches 36 and 38 and therefore affect the magnitude of the output voltage produced at Vout thus adjust the output voltage produced by DC-DC voltage generator 10, see parg.0025 and 0028, lines 7-8.
In re to claim 3, Yang discloses (Figs.1-5)  the claim invention  but fails to having  a trans-conductance circuitry coupled to the output supply rail and the reference, wherein an output of the trans-conductance circuitry is coupled to the comparator.
However, Almukhtar discloses a voltage regulator in a feed-forward control system (Figs. 4-12)  a trans-conductance circuitry coupled to the output supply rail and the reference, wherein an output of the trans-conductance circuitry is coupled to the comparator ( Fig. 5 shows  transconductance amplifier 16 is coupled to output voltage rail and Vref and the output of  transconductance amplifier 16 is coupled to comparator 26).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify control circuit for a switching converter of yang to include output of  transconductance amplifier 16  coupled to comparator as taught by Alumkhtar  in order to adjust the output voltage produced by DC-DC voltage generator 10, see parg.0025 and 0028, lines 7-8.
In re to claim 4, Yang discloses (Figs.1-5)  but fails having  a capacitor coupled to the output of the trans- conductance circuitry.
However, Almukhtar discloses a voltage regulator in a feed-forward control system (Figs. 4-12)  having  a capacitor coupled to the output of the trans- conductance circuitry ( Fig. 5 shows  capacitor 22 is coupled to the output of transconductance amplifier 16).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify control circuit for a switching converter of yang to include capacitor is coupled to output of  transconductance amplifier 16 as taught by Alumkhtar  in order to adjust the output voltage produced by DC-DC voltage generator 10, see parg.0025 and 0028, lines 7-8.
In re to claim 5, Yang discloses (Figs.1-5)  but fails having   wherein the trans-conductance circuitry comprises a trans- conductance amplifier.
However, Almukhtar discloses a voltage regulator in a feed-forward control system (Figs. 4-12)  having   wherein the trans-conductance circuitry comprises a trans- conductance amplifier ( Fig. 5 shows   transconductance amplifier 16).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify control circuit for a switching converter of yang to include transconductance amplifier 16 as taught by Alumkhtar  in order to adjust the output voltage produced by DC-DC voltage generator 10, see parg.0025 and 0028, lines 7-8.
Claim Rejections - 35 USC § 103
8. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang “CN204131395” in view of Goenawan “9941791”
In re to claim 15, Yang discloses a  system (Figs. 1-5 shows the apparatus the system of method)  comprising: a memory: a processor core coupled to the memory: and a voltage regulator to power the processor core, wherein the voltage regulator (Figs. 1-5 shows  control circuit for a switching converter. Examiner noted that  the control circuit is configured to provide a  regulated voltage at the output voltage of  the switching converter, thus equivalent to voltage regulator )  comprises: a bridge including a high-side switch and a low-side switch (switch M1 and M2) coupled in series with the high-side switch (switch M1 and M2 are coupled in series ); a comparator (COMP 1)   to compare a voltage level on an output supply rail (Vout) , coupled to the bridge (M1 and M2) , with a reference (Vref) ; a modulator (controller 200)  to generate a signal to control the high-side (first switch signal DL1) and low-side switches (second switch signal DL2) such that the high-side switch remains turned on beyond a turn-on time if the voltage level on the output supply rail remains below the reference; and a circuitry to generate the turn-on time (In one embodiment, as shown in FIG. 5, a threshold value setting circuit 504 input terminal coupled to the first switch signal DL1, by monitoring a first switch signal DLl monitoring the high side switch conduction period, when the conduction time of the high-side switch exceeds a first conduction time TONl, the threshold setting circuit 504 decreases the first threshold value IAAM. first threshold value IAAM can be gradually and continuously decreases, it is can be variable or fixed step length step is reduced, such as reduced by 50 mA every 10 microseconds. starts to decrease the first threshold value IAAM, or a self-shutoff signal SETOFF starts to decrease the first threshold value IAAM is one time space after the second state of turning in the other one embodiment, threshold value setting circuit 504 input end further can be coupled with a turn-off signal SETOFF, self-shutoff signal SETOFF turned into the second state. those skilled in the art can reasonably set according to demand, first on time T0N1, can be set to zero or set to hundreds of nanoseconds to several microseconds. Preferably, the first on-time TONl is greater than the set time TS. IAAM variable for the first threshold value condition, and the second threshold value IZE should be less than the peak value of the initial value or the first threshold value IAAM, see parag.0055. Furthermore, see  parag. 0040, lines 4-9 and 0056. In addition, FIG. 2, the first comparison signal CTIl by shielding the off signal SETOFF such that the high-side switch is kept turned on. In other embodiments, also can by shielding the first switch signal DLl such that the high-side switch is kept turned ON., see parag.0039. Examiner noted that high-side switch exceeds a first conduction time TON 1 is equivalent  to beyond the a turn on time). 
Yang discloses a switched regulator, high and low side bridge, comparator  and modulator but fails having a memory: a processor core coupled to the memory.
However, Goenawan disclose (figs.1-9 shows apparatuses and techniques of fast transient response for switching power regulators) having a memory: a processor core coupled to the memory (Fig. 9 shows a System-on-Chip (SoC) environment for implementing aspects of fast transient response for switching regulators and memory 906 and microprocessor 904 are coupled in IC.
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify control circuit for a switching converter of yang to include  System-on-Chip (SoC) 900 which comprises memory and microprocessor   as taught by Goenawan  obtain effectively to mitigate a drop in the output voltage of the switching regulator when an amount of current consumed by the load increases (e.g., a load step), see abstract...
9. Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yang “CN204131395” in view of Goenawan “9941791” further in a view of Almukhtar “20170133927”
In re to claim 16, Yang discloses (Figs. 1-5)  , wherein the voltage regulator (switching converter 100 ).
A combination of Yang and Goenawan fails to discloses a trans-conductance circuitry coupled to the output supply rail and the reference, wherein an output of the trans-conductance circuitry is coupled to the comparator; and a capacitor coupled to the output of the trans-conductance circuitry, wherein the trans-conductance circuitry comprises a trans-conductance amplifier. 
However, Almukhtar discloses a voltage regulator in a feed-forward control system (Figs. 4-12)  a trans-conductance circuitry coupled to the output supply rail and the reference, wherein an output of the trans-conductance circuitry is coupled to the comparator; and a capacitor coupled to the output of the trans-conductance circuitry, wherein the trans-conductance circuitry comprises a trans-conductance amplifier. 
 ( Fig. 5 shows  transconductance amplifier 16 is coupled to output voltage rail and Vref and the output of  transconductance amplifier 16 is coupled to comparator 26 and capacitor 22 is coupled to the output of transconductance amplifier 16).
Therefore, it would have been obvious to one of ordinary skilled person in the art before the effective filing date of the claim invention to modify control circuit for a switching converter of yang to include output of  transconductance amplifier 16  coupled to comparator as taught by Alumkhtar  in order to adjust the output voltage produced by DC-DC voltage generator 10, see parg.0025 and 0028, lines 7-8.
In re to claim 17, Yang discloses (Figs. 1-5)  , wherein the voltage regulator (switching regulator 16) comprises a non-overlap circuitry coupled to the output of the modulator (control circuit 200 includes a signal generating circuit 201, turning off the signal generating circuit 202. Furthermore, Figs. 3-4 shows SETON and SETOFF are configured to provide non-overlap waveform)
Allowable Subject Matter
10. Claims 7-9, 12-3 and 18-20 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 7, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the modulator receives an output of the comparator to determine, after the high-side switch is turned on and after the turn-on time expires, if an on-pulse, that determines the turn-on time, is substantially sufficient to charge the voltage level on the output supply rail above the reference”.
In re to claim 12, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the controller receives an output of the comparator to determine, after the high-side switch is turned on and after the turn-on time expires, if an on-pulse, that determines the turn-on time, is substantially sufficient to charge the voltage level on the output supply rail above the reference ”.
In re to claim 18, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the modulator receives an output of the comparator to determine, after the high-side switch is turned on and after the turn-on time expires, if an on-pulse, that determines the turn-on time, is substantially sufficient to charge the voltage level on the output supply rail above the reference ”.

In re to claims 8-9, claims 8-9 depend from claim 7, thus are also objected for the same reasons provided above. 
In re to claims 13-14, claims 13-14 depend from claim 12, thus are also objected for the same reasons provided above. 
In re to claims 19-20, claims 19-20 depend from claim 18, thus are also objected for the same reasons provided above. 
Examiner Notes
11. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Contact Information
12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839